 

CLERK, U.S. DISTRICT COURT
DISTRICT OF NEVADA
LOYD D. GEORGE U.S. COURTHOUSE
333 LAS VEGAS BLVD. SO. — RM 1334
LAS VEGAS, NV 89101

OFFICIAL BUSINESS

lLAcv 22499

Case 2:19-cv-02244-APG-DJA Document 21 Filed 0p/19/20 Page 1 of 2

SP
fe 84
seamen cf ©
REA Os. aa I

‘ ee Dn

 

PITNEY BOWES

PUEVEP RECORD of ic $ 000.50°
Slat fete 00925170 MAR 03 2020
Me WAILED FROM ZIP CODE 89104

       

   

1625 K Street, NW wi
Washing}én D.C., 20006 z= ec prent Nor

NIXIE 247 -FE 2 2003/14/28

RETURM TO SENDER
NOT GELIWERABLE AS ADDRESSED
BNARLE TO SOR WARD
ute SC! 89181796334 *G314-82803-84-82
89101>7969 Aa LLM ep Dpto PFef ol sah pf lly

 
3/3/2020 Case 2:19-cv-02244-APG-DJA WAG rtTentDstrict Fetsieh 8/19/20 Page 2 of 2
Gavel - Order on Motion
2:19-cv-02244-APG-DJA Actioncoach North America, LLC et al v. Dunn

United States District Court
District of Nevada
Notice of Electronic Filing

The following transaction was entered on 3/3/2020 at 11:05 AM PST and filed on 3/3/2020

Case Name: Actioncoach North America, LLC et al v. Dunn
Case Number: 2:19-cv-02244-APG-DJA
Filer:

Document Number: 18

Docket Text:

ORDER granting [17] Verified Petition for Permission to Practice Pro Hac Vice for Attorney
Jeffrey M Goldstein and approving Designation of Local Counsel, Shannon G. Splaine, for
Allison Dunn. Signed by Judge Andrew P. Gordon on 3/3/2020.

Any Attorney not yet registered with the Court's CM/ECF System shall submit a Registration
Form on the Court's website www.nvd.uscourts.gov
(Copies have been distributed pursuant to the NEF - DRS)

2:19-cv-02244-APG-DJA Notice has been electronically mailed to:

Jennifer R: Lloyd jl@h2law.com, amc@h2law.com, sek@h2law.com, sg@h2law.com

Jonathan W Fountain jwf@h2law.com, sg@h2law.com, sl2@h2law.com

Shannon G. Splaine _ ssplaine@|gclawoffice.com, bpederson@lgclawoffice.com, sibarra@|lgclawoffice.com
2:19-cv-02244-APG-DJA Notice has been delivered by other means to:

Jeffrey M Goldstein
Goldstein Law Firm, PLLC
1625 K Street, NW
Washington D.C., 20006

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1101333072 [Date=3/3/2020] [FileNumber=9646 139-0]
[8607b8e7bal1 5918625724fc6523b6053e1c60afda53dd3039b8be36c030b3c929670
75¢443394e70ee835b6al 855403 5baffdc8d0d2f8 128be14423b77bcfa24]]

https://ecf.nvd.circ9.dcn/cgi-bin/Dispatch.p|?366929355 111177 1/1
